Francisco Javier Casas v. State of Texas









 







IN THE
TENTH COURT OF APPEALS
 

No. 10-00-234-CR

     FRANCISCO JAVIER CASAS,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 182nd District Court
Harris County, Texas
Trial Court # 9414915
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Francisco Javier Casas pleaded nolo contendere to sexual assault of a child, and, pursuant
to a plea agreement, the court deferred an adjudication of guilt and placed him on community
supervision for eight years.  After a contested hearing, the court adjudicated Casas’s guilt and
sentenced him to ten years’ imprisonment.  Casas filed a general notice of appeal.
      An appellant who has pleaded nolo contendere in exchange for deferred adjudication must
comply with appellate rule 25.2(b)(3) when he seeks to appeal a subsequent adjudication and
sentencing.  See Craddock v. State, No. 10-00-231-CR, slip op. at 2, 2000 Tex. App. LEXIS
7642, at *1-2 (Tex. App.—Waco Nov. 8, 2000, no pet. h.); see also Manuel v. State, 994
S.W.2d 658, 662 (Tex. Crim. App. 1999); Watson v. State, 924 S.W.2d 711, 714-15 (Tex.
Crim. App. 1996) (both applying former appellate rule 40(b)(1)).  Casas’s general notice of
appeal does not comply with this rule.
      Because Casas’s notice of appeal does not comply with rule 25.2(b)(3), we do not have
jurisdiction over this appeal.  See Craddock, No. 10-00-231-CR, slip op. at 2, 2000 Tex. App.
LEXIS 7642, at *1-2; Okigbo v. State, 960 S.W.2d 923, 925 (Tex. App.—Houston [1st Dist.]
1998, pet. ref’d).  The time for perfecting his appeal has elapsed, so this defect cannot be
corrected.  See State v. Riewe, 13 S.W.3d 408, 413-14 (Tex. Crim. App. 2000); Craddock,
No. 10-00-231-CR, slip op. at 4, 2000 Tex. App. LEXIS 7642, at *5-6.  Accordingly, we
dismiss this appeal for want of jurisdiction.


                                                                         REX D. DAVIS
                                                                         Chief Justice

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
      (Justice Vance concurring)
Appeal dismissed
Opinion delivered and filed November 22, 2000
Publish